                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Keith Adger Smyth,                            )                 C/A No. 0:18-1390-RBH-PJG
                                              )
                            Petitioner,       )
                                              )
v.                                            )                            ORDER
                                              )
Warden, Broad River Correctional Institution, )
                                              )
                            Respondent.       )
_____________________________________ )

        This is an action seeking habeas corpus relief under 28 U.S.C. § 2254. Petitioner filed an
Amended Petition on August 1, 2018. (ECF No. 13.) This matter is before the court pursuant to 28
U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.) for an order on Respondent’s motion for
a more definite statement pursuant to Federal Rule of Civil Procedure 12(e). (ECF No. 16.)
Petitioner filed a response to the motion, (ECF No. 20), and Respondent filed a reply (ECF No. 22).

         Respondent seeks a more definite statement for Grounds One, Two, and Three of the
Amended Petition. The court agrees with Respondent that the Petition is not clear on the grounds
for relief asserted.

        The federal habeas corpus statute for prisoners in state custody provides, “The Supreme
Court, a Justice thereof, a circuit judge, or a district court shall entertain an application for a writ of
habeas corpus in behalf of a person in custody pursuant to the judgment of a State court only on the
ground that he is in custody in violation of the Constitution or laws or treaties of the United States.”
28 U.S.C. § 2254.

         Petitioner is ordered to submit an addendum to his Amended Petition that lists the grounds
that would show he is in custody in violation of the Constitution or law or treaties of the United
States within fourteen days of the date of this order. Petitioner should identify the legal principle
on which his claim rests and briefly provide the facts underlying his claim, in compliance with
Federal Rules of Civil Procedure 8(a).1 Citation to case records and transcripts will not suffice to
state a claim.



        1
          “A pleading that states a claim for relief must contain: (1) a short and plain statement of
the grounds for the court’s jurisdiction, unless the court already has jurisdiction and the claim needs
no new jurisdictional support; (2) a short and plain statement of the claim showing that the pleader
is entitled to relief; and (3) a demand for the relief sought, which may include relief in the alternative
or different types of relief.” Fed. R. Civ. P. 8(a).

                                              Page 1 of 3
        If Petitioner fails to comply with this order within the time prescribed, the court may dismiss
the Petition for failure to state a claim upon which relief can be granted pursuant to Federal Rule of
Civil Procedure 12(b)(6),2 or, if Petitioner fails to respond to this order, this matter may be dismissed
pursuant to Federal Rule of Civil Procedure 41(b) for failure to comply with an order of the court.

TO RESPONDENT:

        The response date for the Return in this action is hereby stayed until Petitioner complies with
this order. Respondent shall file a Return or otherwise respond within twenty-one days of
Petitioner filing a more definite statement.

        IT IS SO ORDERED.

                                                        ____________________________________
                                                        Paige J. Gossett
                                                        UNITED STATES MAGISTRATE JUDGE
October 12, 2018
Columbia, South Carolina

        Petitioner’s attention is directed to the important WARNING on the following page.




        2
          Federal Rule of Civil Procedure 12(b)(6) examines the legal sufficiency of the facts alleged
on the face of the complaint. Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). To
survive a Rule 12(b)(6) motion, “[f]actual allegations must be enough to raise a right to relief above
the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The “complaint must
contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). A claim
is facially plausible when the factual content allows the court to reasonably infer that the defendant
is liable for the misconduct alleged. Id.

                                              Page 2 of 3
     IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

          WARNING TO PRO SE PARTY OR NONPARTY FILERS

     ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE TO
THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED IN,
OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT THE
DOCUMENTS TO THE COURT FOR FILING.

        Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of electronic
or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for filing,
including pleadings, exhibits to pleadings, discovery responses, and any other document submitted
by any party or nonparty for filing. Unless otherwise ordered by the court, a party or nonparty filer
should not put certain types of an individual’s personal identifying information in documents
submitted for filing to any United States District Court. If it is necessary to file a document that
already contains personal identifying information, the personal identifying information should be
“blacked out” or redacted prior to submitting the document to the Clerk of Court for filing. A
person filing any document containing their own personal identifying information waives the
protection of Rule 5.2(a) by filing the information without redaction and not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e) (protective
orders).




                                            Page 3 of 3
